          Case 1:20-cv-06695-BCM Document 20 Filed 04/09/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                                                                           4/9/2021
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007

                                                       April 9, 2021
BY ECF
Hon. Barbara C. Moses
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Melendez v. Comm’r of Soc. Sec., No. 20 Civ. 6695 (BCM)

Dear Judge Moses:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) seeking judicial review of the Commissioner’s decision to deny his application for Social
Security disability benefits.

               I respectfully write to request, with the plaintiff’s consent, a 30-day extension of
time for the Commissioner to file the certified administrative record in this case, from April 9,
2021, to May 10, 2021. The Court previously granted the Commissioner’s two prior requests for
60-day extensions of time to file the certified administrative record, but ordered that no further
extensions of the deadline to file the record would be granted absent compelling circumstances.
(Dkt. Nos. 16, 18.) I have sought to expedite the preparation of this record and I apologize for the
need to seek a third extension of time to file the record, but I respectfully submit that compelling
circumstances exist here to justify an additional extension.

                 The COVID-19 pandemic has significantly impacted the operations of the Social
Security Administration (“SSA”) and its Office of Appellate Operations (“OAO”) and materially
affected its ability to prepare certified administrative records and to obtain transcriptions of hearing
recordings from private contractors. As described in the attached Declaration of Jebby Rasputnis,
dated February 10, 2021, beginning in mid-March 2020, the SSA restricted physical access to its
buildings. (Rasputnis Decl. ¶ 2.) Since that time, OAO has been working to overhaul, redo, refine,
and streamline its business processes to continue operations and has now reached and surpassed
pre-pandemic levels of electronic productions of certified administrative records. (Rasputnis Decl.
¶ 2.) However, while the OAO transitioned to a fully virtual process, the number of new cases filed
in federal court also increased, and the OAO continues to experience a backlog in the preparation
of administrative records as a result of these circumstances. (Rasputnis Decl. ¶¶ 3-4.) The OAO
continues to work on increasing productivity to address the backlog. (Decl. ¶¶ 5-6.)
         Case 1:20-cv-06695-BCM Document 20 Filed 04/09/21 Page 2 of 2

                                                                                           Page 2



               As a result, I respectfully request that the Court grant the Commissioner’s request
for an additional 30-day extension of time to file the certified administrative record in this case,
on consent of the parties. I thank the Court for its consideration of this request.

                                              Respectfully,
                                              AUDREY STRAUSS
                                              United States Attorney
                                               /s/ Amanda F. Parsels
                                      BY:     AMANDA F. PARSELS
                                              Assistant United States Attorney
                                              Tel.: (212) 637-2780
                                              Cell: (646) 596-1952
                                              Email: amanda.parsels@usdoj.gov

cc:            Howard Olinksy, Esq. (by ECF)               Application GRANTED. No further extensions
               Attorney for Plaintiff                      will be granted. SO ORDERED.



                                                           __________________________________
                                                           Barbara Moses, U.S.M.J.
                                                           April 9, 2021
